PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ____________

                     No. 18-2622
                    ____________

               STEVEN DAVID VOGT,
                              Appellant

                          v.

   JOHN E. WETZEL, Secretary of the Department of
Corrections (Official & Individual Capacity); JOHN/JANE
      DOE (Mailroom Employee at S.C.I. Fayette)
             (Official & Individual Capacity)
                      ____________

    On Appeal from the United States District Court
       for the Western District of Pennsylvania
               (D.C. No. 2-17-cv-01407)
     District Judge: Honorable Arthur J. Schwab
                    ____________

              Argued on March 24, 2021

Before: HARDIMAN, GREENAWAY, JR., and BIBAS,
               Circuit Judges.

                (Filed: August 9, 2021)
Jordan Alston-Harmon
Kamilyn Choi [argued]
(Admitted Pursuant to Third Circuit LAR 46.3)
Yale Law School Advanced Appellate Litigation Project
127 Wall Street
New Haven, CT 06511

Tadhg Dooley
David R. Roth
Pro bono counsel
Wiggin & Dana LLP
265 Church Street, P.O. Box 1832
New Haven, CT 06508-1832

Pro Bono Counsel for Appellant

Josh Shapiro, Attorney General
J. Bart DeLone, Chief Deputy Attorney General
Daniel B. Mullen, Deputy Attorney General [argued]
Kemal A. Mericli
Office of Attorney General
1251 Waterfront Place
Mezzanine Level
Pittsburgh, PA 15222

Counsel for Appellees
                        ___________

               OPINION OF THE COURT
                    ____________




                                 2
HARDIMAN, Circuit Judge.

        Steven Vogt appeals the District Court’s order
dismissing his complaint for failure to state a claim. A
Pennsylvania inmate, Vogt alleged his constitutional rights to
due process and access to the courts were violated when prison
officials rejected his incoming mail without notifying him of
the rejection. We agree with Vogt that the Court’s evaluation
of his due process claim was erroneous. In doing so, we join
several of our sister courts and hold that, under the Supreme
Court’s decision in Procunier v. Martinez, 416 U.S. 396
(1974), prisons must notify inmates when their incoming mail
is rejected. Thus, we will vacate and remand the case for
further proceedings.

                              I

        Three decades ago, Vogt and Arthur McClearn were
part of a group who took Francis Landry to a quarry. There, the
group forced Landry off a cliff into the water before rolling a
“huge rock” in behind him. App. 79. Landry suffered blunt
force trauma and drowned. Vogt and McClearn were arrested
shortly afterward. McClearn pleaded guilty to third-degree
murder. Vogt went to trial, where McClearn’s testimony linked
him to Landry’s death. The jury convicted Vogt of several
crimes, including first-degree murder. As a result, he was
sentenced to life without parole.

        Not long before McClearn died, he sent a letter to Vogt
dated October 23, 2016, in which he recanted his trial
testimony. See App. 28. Explaining he was “ready to tell the
truth,” McClearn said his testimony was a lie. Id. McClearn
wrote that he had a different partner in crime that night; Vogt
was “passed out in the car” and “did not go to the quarry.” Id.




                                  3
So according to the letter—and contrary to McClearn’s
testimony at trial—Vogt did not have “anything to do with”
Landry’s murder. Id.

       McClearn’s letter never made it to Vogt that fall. The
prison’s policy is to reject mail lacking a return address, so it
rejected the letter. Some six months later, Vogt contacted a
United States Postal Service reclamation center looking for a
different mailing. The Post Office returned several items, one
of which was McClearn’s letter. But by that time, McClearn
had been dead for about five months.

        After he obtained the letter in the spring, Vogt filed a
grievance about the rejection. But the prison denied it as
untimely because he filed it well after the previous fall’s
rejection. After his appeal of that decision failed, Vogt
petitioned under Pennsylvania’s Post Conviction Relief Act,
42 PA. CONS. STAT. § 9541 (PCRA). There, he challenged his
guilty verdict and argued the letter supported his actual
innocence. The state court dismissed his petition as untimely.

       Vogt then filed his five-page pro se complaint against
Secretary of Corrections John Wetzel and an unknown prison
mailroom employee. He claimed the rejection without notice
violated his right to procedural due process. And he claimed
his First Amendment right to access the courts was violated
because the rejected mail contained McClearn’s recantation.
On those bases, he sought compensatory and punitive damages
under 42 U.S.C. § 1983.

        Wetzel moved to dismiss. He argued security interests
justified the prison’s mail policy. Vogt responded in a
fourteen-page brief that cited Procunier and contended
Wetzel’s motion “misse[d] the point.” Dist. Ct. Dkt. No. 13, at




                                   4
6. At its core, Vogt’s allegation was “not that [the letter] was
refused, but that it was refused without requ[is]ite notice.” Id.

       While the motion to dismiss was pending before the
District Court, the state court vacated and remanded the order
dismissing Vogt’s PCRA petition. Three months later, the
Magistrate Judge recommended the District Court dismiss
Vogt’s due process claims with prejudice. She also
recommended dismissing his access claim without prejudice
because it was not ripe for review. Despite Vogt’s reliance on
Procunier,     the     Magistrate     Judge’s    Report    and
Recommendation (R&R) did not discuss the case. Still without
counsel, Vogt objected to the R&R, reiterating his reliance on
Procunier. The District Court adopted the R&R without
addressing his objections. Vogt filed this timely appeal.

                               II

       The District Court had jurisdiction under 28 U.S.C.
§ 1331, and we have jurisdiction under 28 U.S.C. § 1291. Our
review is plenary. Castleberry v. STI Grp., 863 F.3d 259, 262–
63 (3d Cir. 2017).

       We construe Vogt’s pro se filings liberally. Mala v.
Crown Bay Marina, Inc., 704 F.3d 239, 244–45 (3d Cir. 2013).
This means we remain flexible, especially “when dealing with
imprisoned pro se litigants” like Vogt. Id. at 244. And we
“apply the relevant legal principle even when the complaint has
failed to name it.” Id. Yet “pro se litigants still must allege
sufficient facts in their complaints to support a claim.” Id. at
245. And “they cannot flout procedural rules—they must abide
by the same rules that apply to all other litigants.” Id.




                                    5
                                III

      We begin with Vogt’s first contention, that the District
Court erred in dismissing his Fourteenth Amendment due
process claim.

                                 A

        Vogt acknowledges that the Pennsylvania Department
of Corrections’ policy is to reject incoming mail lacking a
return address. DC-ADM 803 § 1.A.4(b), at 1-3 (effective
October 29, 2015), ECF No. 116; Vogt Br. 9. But he argues the
Supreme Court’s decision in Procunier v. Martinez means the
letter’s rejection without notice violated his procedural due
process rights. Vogt Br. 16–18. In essence, to prevail on that
argument Vogt’s complaint must be read to allege a liberty
interest in corresponding by mail.

        Wetzel argues that Vogt’s complaint did not assert “any
liberty interest whatsoever[] for due process purposes.” Wetzel
Br. 41. So he claims Vogt forfeited that argument. Wetzel Br.
40. To the contrary, Vogt contends he alleged a due process
claim based on rejection without notice, and that courts must
apply the applicable law, even if a pro se litigant failed to
mention it by name. Reply Br. 8. We agree with Vogt.

       Vogt has consistently maintained that his claim relies on
Supreme Court precedent articulating his due process right.
And he pinpointed the legal misstep made by Wetzel and the
District Court. In his own opposition to the motion to dismiss,
he stated:

       [N]otice is required by the constitution when a
       letter addressed to . . . a prisoner is rejected . . . .




                                      6
       See Procunier v. Martinez, 416 U.S. 396[, 417–
       19] (1976) . . . . Due Process Protections require
       an inmate be notified of the rejection of a letter
       written by or addressed to him. . . . The
       [Secretary] argues that there are valid security
       related reasons for refusing mail with no return
       address. This misses the point. The violation
       complained of is not that it was refused, but that
       it was refused without requ[is]ite notice.

Dist. Ct. Dkt. No. 13, at 6 (cleaned up). In summary, Vogt
alleged he was deprived of an “individual interest
encompassed within the 14th Amendment’s protections” and
that no prison procedures “provide[d] due process of law.” Id.

       Although Vogt did not precisely articulate the
applicable legal category, he alleged sufficient facts to support
a Fourteenth Amendment procedural due process claim. Vogt
alleged the prison rejected his mail without notice. And he
demanded damages because that rejection violated his due
process right under the Fourteenth Amendment. App. 23.

      In short, the failure of Vogt’s pro se complaint to
mention the word “liberty” did not forfeit his Fourteenth
Amendment due process claim. He alleged his right to
procedural due process was violated when the prison rejected
his mail without notice. The bottom line is that his allegation
was enough.

                               B

        We now turn to the merits of Vogt’s procedural due
process claim. States may not deprive “any person” of their
liberty “without due process of law.” U.S. CONS. amend. XIV




                                   7
§ 1. One such liberty, even for prisoners like Vogt, is the
freedom to correspond by mail. Procunier, 416 U.S. at 418.
Because that liberty interest was first recognized by the
Supreme Court in Procunier, we look there.

        The suit in Procunier challenged California’s prison
mail censorship policy. Id. at 398. A three-judge district court
decided the policy violated procedural due process. See id. at
400. It also held the policy violated free speech. Id. On appeal,
the Supreme Court affirmed both holdings. Id. at 415, 419. Our
focus is on the Court’s due process analysis.

        Most relevant here, the Court held the interest “in
uncensored communication by letter . . . is plainly a liberty
interest.” Id. at 418 (cleaned up). So prisons must provide
“minimum procedural safeguards” when they “censor or
withhold delivery of a particular letter.” Id. at 417. Notice and
a reasonable chance to challenge the original official’s decision
satisfy due process. Id. at 418–19.

       Just as the Supreme Court did in Procunier, so too have
we kept the free speech and due process analyses distinct. In
Nasir v. Morgan, an inmate challenged a prison censorship
policy, alleging it violated his and his correspondent’s free
speech and due process rights. 350 F.3d 366, 368 (3d Cir.
2003). We held that the prison’s censorship policy did not
violate the First Amendment. Id. at 369–76. But we did not
reach the merits of the due process claim because the inmate
lacked standing to sue on his correspondent’s behalf. See id. at
376. More to the point, the fact that we analyzed the due
process claim after we decided the First Amendment issue
shows the two inquiries are distinct.




                                   8
       But in Vogt’s case, the District Court collapsed the two
inquiries. It held Vogt did not have a protected liberty interest
for due process purposes because the policy did not violate the
First Amendment. That was error because Vogt has a liberty
interest in communicating by mail.

        Wetzel resists this conclusion. In essence, he contends
Procunier applies to censorship cases, while here we consider
a content-neutral rejection policy. The trouble with this
argument is Procunier identified a liberty interest in
corresponding by mail. 416 U.S. at 418. And just as a
censorship policy constrains correspondence by mail, so too
does a rejection policy. Indeed, all the circuit courts that have
addressed the issue to date have interpreted Procunier’s due
process holding as we do today. See Frost v. Symington,
197 F.3d 348, 353–54 (9th Cir. 1999) (censoring pornographic
magazines); Bonner v. Outlaw, 552 F.3d 673, 678 (8th Cir.
2009) (withholding packages); Perry v. Sec’y Fla. Dep’t of
Corr., 664 F.3d 1359, 1368 (11th Cir. 2011) (rejecting pen pal
solicitations); Miller v. Downey, 915 F.3d 460, 465–66 (7th
Cir. 2019) (refusing a legal newspaper as contraband). For
these reasons, we hold that Vogt alleged the state deprived him
of a liberty interest under Procunier. Because Procunier
requires “minimum procedural safeguards,” 416 U.S. at 417,
the District Court on remand can determine whether they were
satisfied.

                              IV

       We conclude by addressing briefly Vogt’s other
arguments on appeal. First, we note the parties’ concessions
have narrowed the case. Because we hold Vogt has a liberty
interest under Procunier, we need not address whether he has
a property interest. Oral Argument, at 8:20–8:44 (Vogt’s




                                   9
concession). Second, since we are remanding Vogt’s due
process claim, it is appropriate to stay his access to the courts
claim while his PCRA case is ongoing. Id. at 27:41–28:26
(Wetzel’s concession). And so all that remains is Vogt’s free
speech argument. Although the R&R focused on whether the
policy violated Vogt’s free speech rights, it is unclear whether
he alleged a free speech claim. In any case, that issue is best
left for resolution by the District Court on remand.

                        *      *        *

       A host of compelling interests can justify prison mail
regulations. But prisoners like Vogt have a liberty interest in
corresponding by mail. So when the prison rejected his letter,
notification was required. Consistent with these principles,
Vogt stated a claim that his right to procedural due process was
violated because he alleged McClearn’s letter was rejected
without notice. On that basis, we will vacate the District
Court’s order dismissing Vogt’s Fourteenth Amendment
procedural due process claim. On remand, the District Court
can adjudicate it at summary judgment or trial, as appropriate.
And we will vacate the District Court’s order dismissing
Vogt’s access to the courts claim as unripe with instructions to
stay that claim while the PCRA litigation proceeds.




                                   10